DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive.  Applicant argues that the previously relied upon Rao reference does not disclose the features of amended claim 1.  Applicant states (Remarks, pg. 7) that the reference is directed to “sorting content based on whether a device is capable of output the content” whereas Applicant’s claim 1 “uses audio and video importance features and a preferred importance to select videos.”  The examiner respectfully submits that the Rao reference teaches the features of the amended claim.  
The example given by Applicant on pg. 7 that “videos to be selected for output on a video capable device that may have more important audio information when a user is not able to look at a screen of the device” finds a similar use case in the Rao reference.  Rao [0042] describes an embodiment in which content having more important video (i.e. is audio-free) is selected when a user is not able to listen to audio, as indicated by muting the audio on another feed.  Rao also describes that music, which is content with important audio, is not recommended when the user is not able to playback audio (see [0028])  This shows that the ranking score by which content is selected is based not only on device configuration, but importance of audio and video information, as recited in claim 1.  Therefore it is respectfully submitted that the Rao reference anticipates the claim as it is currently presented.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections described previously.  Claim 19 no longer invokes means plus function interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rao, US Pub No. 20070265857.

As to claim 1 Rao discloses a method for providing video recommendation, comprising: 
determining at least one reference factor for the video recommendation, the at least one reference factor indicating preferred importance of visual information and/or audio information in at least one video to be recommended ([0014]-[0018] – user preferences for audio/visual content (i.e. indication of preferred importance) is determined for recommending feeds.  [0027] and [0043] – feeds are audio/video); 
obtaining a configuration of a terminal device ([0018]);
determining a ranking score of each candidate video in a candidate video set based at least on evaluating features of each candidate video using the at least one reference factor ([0018]-[0020], [0025]-[0027] – feeds are sorted based on the reference factor.  Sorting is a form of determining ranking scores for each feed) and the configuration, wherein the features of each candidate video include importance of visual information of each candidate video and importance of audio information of each candidate video ([0028], [0041]-[0042] show examples of sorting that is further based on a device’s configuration and the importance of the audio or video of the content); 
selecting at least one recommended video from the candidate video set based at least on ranking scores of candidate videos in the candidate video set ([0031]-[0033]), wherein the selected at least one recommended video is compatible with the preferred importance and the configuration ([0028]); and 
providing the at least one recommended video to a user through a terminal device ([0033]).  

As to claim 2 Rao discloses that the at least one reference factor comprises a preference score of the user, the preference score indicating expectation degree of the user for the visual information and/or the audio information in the at least one video to be recommended ([0018], [0026] – sorting is based on user preferences that indicate an expectation degree that the user will want to view various content).  

As to claim 3 Rao discloses that the preference score is determined based on at least one of: current time, current location, configuration of the terminal device, operating state of the terminal device, and historical watching behaviors of the user ([0017], [0026]-[0032]).  

As to claim 4 Rao discloses that the configuration of the terminal device comprises at least one of: screen size, screen resolution, loudspeaker available or not, and peripheral earphone connected or not ([0028], [0043]), and the operating state of the terminal device comprises at least one of: operating in a mute mode, operating in a non-mute mode ([0042]).  

As to claim 5 Rao discloses that the preference score is determined through a user side model, the user side model adopting at least one of the following features: time, location, configuration of the terminal device, operating state of the terminal device, and historical watching behaviors of the user ([0018], [0026]-[0027] – preference scores (rankings) are determined based on user-side information, thus are determined through a user side model).  

As to claim 6 Rao discloses that the at least one reference factor comprises an indication of a default or current service configuration of the video recommendation ([0042] – muting state of the device indicates default or current service configuration of video recommendations).  

As to claim 7 Rao discloses that the default or current service configuration comprises providing the at least one video to be recommended in a mute mode or in a non-mute mode ([0042]).  

As to claim 8 Rao discloses that the at least one reference factor comprises a user input from the user, the user input indicating expectation degree of the user for the visual information and/or the audio information in the at least one video to be recommended ([0018] – a user enters preferences, which indicate “expectation degree” for the content).  

As to claim 9 Rao discloses that the user input comprises at least one of: a designation of the preferred importance of the visual information and/or the audio information in the at least one video to be recommended; a designation of category of the at least one video to be recommended ([0018]).  

As to claim 10 Rao discloses determining a content score of each candidate video in the candidate video set, the content score indicating importance of visual information and/or audio information in the candidate video, and wherein the determining the ranking score of each candidate video is further based on a content score of the candidate video ([0018]-[0020] – content feeds are sorted, or scored relative to one another, to determine final ranking).  

As to claim 11 Rao discloses that the content score of each candidate video is determined based on video metadata that includes descriptive information of each candidate video ([0020]).  

As to claim 12 Rao discloses that the content score of each candidate video is determined through a content side model, the content side model adopting video metadata that includes descriptive information of each candidate video ([0020]).  

As to claim 14 Rao discloses that the ranking score of each candidate video is determined through a ranking model, the ranking model at least adopting the following features: at least one reference factor; and a content score of a candidate video ([0018]-[0020], [0025]-[0027] – feeds are sorted based on the reference factor.  Sorting is a form of determining ranking scores for each feed).  

As to claim 15 Rao discloses detecting video metadata of each candidate video in the candidate video set ([0020]), and wherein the determining the ranking score of each candidate video is further based on video metadata of the candidate video ([0020]).  

As to claim 16 Rao discloses that the ranking score of each candidate video is determined through a ranking model, the ranking model at least adopting the following features: at least one reference factor; and video metadata of a candidate video ([0018]-[0020], [0025]-[0027]).  

As to claim 17 Rao discloses that the determining the ranking score of each candidate video is further based on relevance between content of the candidate video and interests of the user ([0018]).  

As to claim 18 Rao discloses that the video recommendation is provided in a client application or service providing website ([0022] – service providing website. [0033] and Fig. 2 – client application).  

As to claims 19 and 20 see rejection of claim 1.  Rao also discloses an apparatus for providing video recommendation, comprising: one or more processors; and a memory storing computer-executable instructions that, when executed, cause the one or more processors to ([0076], [0082]) perform the method of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Kedia et al., US Pub No. 20160350658.

As to claim 13 Rao fails to disclose that the content score of each candidate video is determined through a content side model which is based on deep learning, the content side model being trained by a set of training data, each training data being formed by a video and a labeled content score indicating importance of visual information and/or audio information in the video.  
However, in an analogous art, Kedia discloses content score of candidate videos is determined through a content side model which is based on deep learning, the content side model being trained by a set of training data, each training data being formed by a video and a labeled content score indicating importance of visual information and/or audio information in the video ([0059]-[0060]).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Rao with the teachings of Kedia, the rationale being to provide improved content recommendations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423